Order, entered on September 9, 1963, denying defendant’s motion to dismiss the complaint on the ground that the contract alleged therein is unenforcible under the Statute of Frauds, unanimously reversed, on the law, with $20 costs and disbursements to appellant, and the motion to dismiss the complaint granted, with $10 costs. Even assuming that the “ speed-o-letter ” dated November 16, 1962 was something more than a mere invitation by defendant to plaintiff to enter into negotiations for the purchase of certain adding machines manufactured by defendant, and was in fact an offer to sell, it and the other documents relied upon by plaintiff do not constitute memoranda sufficient to satisfy the requirements of section 85 (subd. 1, par. [a]) of the Personal Property Law. They do not include certain essential terms of the contract alleged in the complaint. The memoranda collectively recite three different types of adding machines allegedly offered for sale by defendant, and discuss an order for two hundred of such otherwise unidentified machines; but there is no specification of the number of each model which were to comprise the aggregate number sold, or whether in fact the alleged order included all three models. Furthermore, the price list relied on by plaintiff indicates that there was a wide variance in price among the three specified models. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.